Citation Nr: 1611839	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for psychiatric disability.

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for eye disability, including glaucoma.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for psychiatric disability is addressed in the Remand section.  That matter will be remanded to the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Sinusitis did not originate in service or until many years thereafter, and is not otherwise etiologically related to service. 

2.  Eye disability, including glaucoma, did not originate in service or until many years thereafter, and is not otherwise etiologically related to service. 

3.  The Veteran's left ankle disability is manifested by marked limitation of motion, with plantar flexion limited to between 5 and 15 degrees, and dorsiflexion to between 5 and 30 degrees. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for eye disability, including glaucoma, have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial rating of 20 percent for residuals of a left ankle sprain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claims for service connection, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  March 2006, August 2006, September 2007, March 2009 , December 2012, and May 2014 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the claim of increased rating, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran did object to the initial examination, neither he nor his representative has challenged the adequacy of the later examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, as to the claimed sinus and eye conditions, given the absence of evidence establishing the service incurrence of an event, injury or disease, a medical examination or opinion addressing the etiology is not necessary.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Sinusitis 

The Veteran contends that service connection should be established for chronic sinusitis.  He points out that he reported having hay fever at the time of entry into service and stated that this was aggravated by exposure to gasses such as tear gas during training.  

Review of the record, including the STRs and post-service medical evidence show no complaints or manifestations of chronic sinusitis or any other chronic respiratory disorder during service.  The Veteran noted that he complained of hay fever at the time of entry into active duty, but in that medical history report he also specifically denied sinusitis.  There are no references to upper respiratory disability during service.  The Veteran's separation documents show that he was separated due to "marginal or non-productive service."

Treatment records dated in May 2004 note a manifestation of "moist mucosa," but sinusitis is not documented at that time.  A January 2007 VA treatment records shows an assessment of acute sinusitis, which is noted on the Veteran's disability list.  VA outpatient treatment dated in January 2012 does not include chronic sinusitis among the list of the Veteran's disabilities or among the prescription list for which the Veteran was taking medication.  Thus, there are questions regarding whether the Veteran has manifested chronic sinusitis at any time during the pendency of the appeal.  

The Board finds that the lack of post-service evidence showing symptoms of sinusitis until 2004, nearly three decades after discharge from service.  The Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sinus complaints, symptoms, or findings for nearly three decades between the period of active service and his manifestation of acute sinusitis is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.  

The Board has considered the Veteran's lay statements concerning the etiology of his sinusitis, but finds that diagnosis of a nonobservable and periodic disease such as sinusitis is not within the realm of lay expertise, particularly given the multitude of possible confounding conditions that have similar symptoms, such as upper respiratory infections.  Accordingly, the Board finds that the Veteran is not competent to diagnose his sinus condition, or to relate it to service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for chronic sinusitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;  38 C.F.R. § 3.102. 

Eye Disorder, Including Glaucoma

The Veteran contends that service connection is warranted for a chronic eye disorder, which has been diagnosed as glaucoma.  He asserts that his eye disability is the result of exposure to tear gas and other "irritants" during training in service.  

Review of the Veteran's STRs shows no complaint or manifestation of an eye disorder while the Veteran was on active duty.  Post-service medical evidence includes references to glaucoma in 2004 and to refractive error.  Refractive error of the eyes, as such, is not a disease within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  As such, service connection for refractive error is not appropriate.  

The Board finds that the lack of post-service evidence showing symptoms of glaucoma until 2004, nearly three decades after discharge from service.  As noted, the Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense 1 Vet. App. at 354; Maxson 230 F.3d at 1330.  Thus, the lack of any evidence of glaucoma for nearly three decades between the period of active service and his manifestation of glaucoma is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an eye disorder, including glaucoma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from 2005 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  




Left Ankle Sprain

Service connection for a left ankle sprain was granted by the RO in a March 2007 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 5271 from the date of claim in May 2005.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

An examination of the Veteran's left ankle dated in March 2009 shows that at that time the Veteran had no deformity, giving way, instability stiffness, weakness, incoordination, dislocation or subluxation, effusion, or locking.  The Veteran did have complaints of pain, decreased speed of joint motion, and tenderness.  He had flare-ups that were described as moderate, weekly, and of hour's duration.  This was precipitated by ambulation and prolonged standing position.  Range of motion was from 0 to 15 degrees dorsiflexion and 0 to 42 degrees plantar flexion.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions, measured as dorsiflexion from 0 to 12 degrees and plantar flexion from 0 to 40 degrees.  X-ray studies showed symmetric bone density and soft tissues with the joint spaces and bony alignment were well-preserved.  A well-corticated bony structure was noted adjacent to the lateral malleolus that may represent an old avulsion fracture.  The diagnoses were old left ankle sprain and old left ankle avulsion fracture.  

An examination was conducted by VA in February 2011.  At that time, range of motion was from 0 to 10 degrees dorsiflexion and from 0 to 35 degrees plantar flexion.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion.  The diagnosis was left ankle joint sprain with an avulsion fracture and residual instability.  

An examination was conducted by VA in January 2013.  At that time, the diagnosis was left ankle degenerative changes.  Range of motion was dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Objective evidence of pain was noted at 5 degrees of plantar flexion and 30 degrees of dorsiflexion.  The Veteran was able to perform repetitive-use testing without additional limitation of motion.  Functional loss was characterized as pain on movement.  Strength was normal.  There was no laxity or ankylosis of the joint.  The ankle disorder did not cause functional impairment such that function was so diminished that the Veteran would be equally well served by amputation with prosthesis.  

An examination was conducted by VA in June 2014.  At that time, left ankle range of motion was plantar flexion to 20 degrees, with pain starting at 15 degrees; and dorsiflexion to 5 degrees, with pain starting at 0 degrees.  The Veteran was able to perform repetitive use testing with post-test plantar flexion being to 15 degrees and dorsiflexion being to 5 degrees.  Thus there was functional loss after repetition of less movement than normal as well as pain on movement.  There was localized tenderness on palpation of the joint.  Muscle strength testing was normal.  There was no laxity or ankylosis of the ankle joint.  The examiner stated that, at this movement, there was no evidence of fatigability, incoordination, muscle weakness, or pain during the physical examination.  

An examination was conducted by VA in December 2015.  At that time, the diagnosis was left ankle joint sprain.  The Veteran described flare-ups on prolonged ambulation.  At that time, range of motion was plantar flexion from 0 to 5 degrees and dorsiflexion from 0 to 15 degrees.  The range of motion was not stated to cause functional loss.  There was no pain with weight bearing, but there was moderate tenderness to palpation at lateral aspect of the ankle.  The Veteran was able to perform repetitive use testing without additional function or range of motion after three repetitions.  Muscle strength was normal.  There was no atrophy or ankylosis.  X-ray studies showed no interval radiographic bony or joint abnormalities.  The examiner rendered an opinion that, based on X-ray studies shown in October 2015, there was no objective evidence of arthritis of the left ankle.  

The record shows that the Veteran's left ankle disability has been steadily worsening over the years.  On examination in 2009, dorsiflexion was from 0 to 12 degrees and plantar flexion was from 0 to 40 degrees.  On examination in 2011, dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 35 degrees.  In 2013, the Veteran's left ankle disability was manifested primarily by, at worst, 5 degrees of plantar flexion and 30 degrees of dorsiflexion.  As of June 2, 2014, the Veteran's left ankle disability was shown to have progressed with plantar flexion to 20 degrees and dorsiflexion to 5 degrees, Pain further limits range of motion to 15 degrees plantar flexion and 0 degrees dorsiflexion.  In examination in December 2015, range of motion was plantar flexion from 0 to 5 degrees and dorsiflexion from 0 to 15 degrees.  

In the Board's opinion, the above ranges of motion are shown to be productive of marked limitation of motion.  Although the record shows a gradual worsening over the years in ankle motion, the Board is unable to identify a precise date at which the ankle became markedly limited in motion.  Consequently, the Board finds that the evidence establishes entitlement to a 20 percent evaluation for the period involved in this appeal.  

The Board notes that, inasmuch as the left ankle is clearly not ankylosed, a higher rating is not for application on the basis of ankylosis.

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left ankle limitation of motion directly corresponds to the schedular criteria for the 20 percent evaluation as it is productive of no more than marked impairment.  This also incorporates various orthopedic factors that limit motion or function of the ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left ankle disability, and no referral for an extraschedular rating is required.  






ORDER

Service connection for chronic sinusitis is denied.  

Service connection for a chronic eye disorder, including glaucoma, is denied.  

A 20 percent rating for residuals of a left ankle sprain is granted.  


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder, which has been variously diagnosed as an anxiety disorder, depression and MDD.  His primary assertion is that the disability is proximately due to or the result of his service-connected left ankle disorder.  

The Veteran attended a VA examination in June 2014 to determine the etiology of the psychiatric disability.  Unfortunately, although the examiner provided an opinion that the psychiatric disorder was not caused by the Veteran's service-connected left ankle disorder, the examiner did not address whether the left ankle disorder aggravated the psychiatric disability.  Accordingly, remand is required for another VA examination or opinion.

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected left ankle disorder caused or chronically worsened (i.e., aggravated) the Veteran's psychiatric disability.  A complete rationale for each opinion offered should be provided.

2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


